UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 HALO COMPANIES, INC. (Exact name of registrant as specified in its charter) Delaware 000-15862 13-3018466 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) One Allen Center, Suite 500 700 Central Expressway South Allen, Texas 75013 (Address of Principal Executive Offices) 214-644-0065 (Issuer Telephone number) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [_] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes [_] No[X] Indicate by check mark whether the issuer:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [_] No [_] -1- Indicate by check mark if disclosures of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment of this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer [_] Accelerated Filer [_] Non-Accelerated Filer [_] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes [_] No [X] As of June 30, 2010, the aggregate market value of the registrant’s Common Stock held by non-affiliates of the issuer was approximately $3,065,695 based on the last sales price of the issuer’s Common Stock, as reported by Bloomberg LP Investor Services.This amount excludes the market value of all shares as to which any executive officer, director or person known to the registrant to be the beneficial owner of at least 5% of the registrant’s Common Stock may be deemed to have sole or shared voting power. The number of shares outstanding of the registrant’s Common Stock as of March 4, 2011 was 65,429,706. DOCUMENTS INCORPORATED BY REFERENCE Listed below are documents incorporated herein by reference and the part of this Report into which each such document is incorporated: None -2- HALO COMPANIES, INC. FORM 10-K TABLE OF CONTENTS Forward-Looking Statements Part I Item 1. Business. -4- Item 1A. Risk Factors. -7- Item 1B. Unresolved Staff Comments. -10- Item 2. Properties. -10- Item 3. Legal Proceedings. -10- Item 4. Reserved. -11- Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities -11- Item 6. Selected Financial Data. -12- Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. -12- Item 7A. Quantitative and Qualitative Disclosures About Market Risk. -19- Item 8. Financial Statements and Supplementary Data. -19- Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. -19- Item 9A(T). Controls and Procedures. -19- Item 9B. Other Information. -20- PART III Item 10. Directors, Executive Officers and Corporate Governance. -20- Item 11. Executive Compensation. -23- Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. -25- Item 13. Certain Relationships and Related Transactions, and Director Independence. -28- Item 14. Principal Accounting Fees and Services. -29- Part IV Item 15. Exhibits, Financial Statement Schedules. -30- SIGNATURES -31- -3- Table of Contents FORWARD-LOOKING STATEMENTS Certain statements in this Report are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.When used in this Report, words such as “may,” “should,” “seek,” “believe,” “expect,” “anticipate,” “estimate,” “project,” “plan,” “goal,” “intend,” “strategy” and similar expressions are intended to identify forward-looking statements regarding events, conditions and financial trends that may affect the Company’s future plans, operations, business strategies, operating results and financial position.Forward-looking statements are subject to a number of known and unknown risks and uncertainties (including the risks contained in the section of this report entitled “Risk Factors”) that could cause the Company’s actual results, performance or achievements to differ materially from those described or implied in the forward-looking statements and its goals and strategies to not be achieved. You are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this Report.The Company does not undertake any responsibility to publicly update or revise any forward-looking statement or report. PART I Item 1.BUSINESS. General Halo Companies, Inc. (“Halo” or the “Company”) was incorporated under the laws of the State of Delaware on December 9, 1986.Its principal executive offices are located at One Allen Center, Suite 500, 700 Central Expy South, Allen, Texas 75013 and its telephone number is 214-644-0065.The Company’s stock symbol is HALN. Pursuant to an Agreement and Plan of Merger dated September 17, 2009 (the “Merger Agreement”), by and among GVC Venture Corp., a Delaware corporation, together with its subsidiaries, GVC Merger Corp., a Texas corporation and wholly owned subsidiary of the Company and Halo Group, Inc., a Texas corporation (“HGI”), GVC Merger Corp. merged with HGI, with HGI remaining as the surviving corporation and becoming a subsidiary of the Company (the “Merger”).The Merger was effective as of September 30, 2009, upon the filing of a certificate of merger with the Texas Secretary of State.The Company subsequently filed a restated Certificate of Incorporation with the Delaware Secretary of State effective December 11, 2009 which, among other things, effected a name change from GVC Venture Corp. to Halo Companies, Inc.On the effective date of the Merger, HGI’s business became the business of the Company.Unless otherwise provided in footnotes, all references from this point forward in this Report to “we,” “us,” “our company,” “our,” or the “Company” refer to the combined Halo Companies, Inc. entity, together with its subsidiaries. Business Overview Halo is a nationwide real estate investment, asset management and financial services company that provides technology and asset management solutions to asset owners as well as real estate and financial services to financially distressed consumers which can be applied individually or utilized as a comprehensive workout strategy. Halo is able to develop comprehensive, custom tailored solutions for consumers through debt settlement, credit repair, mortgage lending, real estate services and insurance protection. Halo also offers technology solutions, asset management, portfolio advisory and consulting services for investors and institutions holding portfolios or non-performing assets. Products and Services Halo focuses primarily on single family residential real estate across the United States as well as working with clients, who are either direct consumers of Halo or are a business customer of Halo (i.e. private funds who have clients whom own residential real estate property or mortgage backed investments) and who may be in various stages of financial need, to assist in reducing their debt, correcting their credit profile, securing a home mortgage, buying or selling a residence, providing proper insurance for their personal life and health and personal assets, mitigating potential home loss, and educating them in financial matters. -4- Table of Contents Looking forward to the fiscal year ending December 31, 2011, our focus continues to remain on additional top line revenue growth inour subsidiaries named above while continuing to provide debt settlement services to the existing customers of HDS.Effective October 27, 2010, there were no new sales in HDS (current servicing of existing customers is still active, including collecting of fees already earned and owed on all existing customers), rather all new sales of debt settlement services by Halo were performed by HFS and servicesperformed specificallyadhered with regulatory guidelines established under the recent amendments to the Federal Trade Commission’s (FTC) Telemarketing Sales Rule (“TSR”) applicable to debt settlement fees.Under this TSR amendment, debt settlement companies are prohibited from, among other things, charging and accepting fees before the consumer’s debt has been settled and at least one payment has been made from the consumer to the creditor toward satisfying the settlement.This massive overhaul and change in the debt settlement industry has had a much more dramatic impact than we anticipated.Although HFS has seen an increase in the ability to quickly settle a customer’s debts and recognize revenue, it has become difficult to continue to market the service and obtain quality customers.As more than 50% of the companies in the debt settlement industry closed their doors in late 2010, many of the lead vendors were unable to continue to utilize economies of scale to effectively market and produce viable debt settlement leads.Throughout fourth quarter 2010, HFS saw lead marketing prices rise while lead quality decreased dramatically.This impacted our ability to pass quality leads to our sales agents, which in turn lead to decreased sales and therefore a decrease in our ability to offer economically sensible compensation to our sales agents.Because revenue is recognized following performance, the financial success of this business was going to be through long term residual growth built by building up a steady customer base over 2011 and seeing residual revenue start flowing in as successful customer settlements increased.However, because management noticed a trend in rising marketing costs coupled with decreased sales volume and increased competition for leads and quality sales agents, management made a strategic decision to scale back sales operations and minimize the commitment of marketing dollars in HFS.Management believes that operational capital is better spent on our opportunities in HAM and HPA and has seen an immediate impact on revenue since shifting increased marketing and operational capital to those subsidiaries at the expense of HFS.Management believes the most effective way to leverage our HFS sales and negotiation back office is through both organic referrals from our other subsidiaries and wholesale accounts gained from our Client’s in HPA and our customers who seek our Assets in HAM. The following outline briefly describes Halo’s various subsidiaries and the products and services they offer: Halo Asset Management, LLCHalo Asset Management (HAM) was formed as the operating company for the purchase or investment into funds of real estate owned (REO) properties or mortgage backed securities.The primary investment focus is to acquire properties in metropolitan areas with an emphasis on acquiring below replacement cost, undervalued or distressed properties through REO.The Company has allocated many of its resources to the development and launch of HAM which management believes will be the core business of the Company moving forward.HAM will have access to the full gamut of operational efficiencies and stream line processesoffered by the other Halo entities in order to properly service and provide necessary value added opportunities to the home owners and occupants in the homes that are purchased.The success of HAM will be when home occupants reach financial rehabilitation thus helping the economic stabilization in the consumers’ respective local economies.HAM created a unique business plan that takes advantage of two of the largest anomalies that exist in today’s residential real estate market: (1) the collapse of available capital for lending, and (2) the over-correction of home prices particularly in low-to moderate-income markets. UHalo Portfolio Advisors, LLCUHalo Portfolio Advisors (HPA) leverages the complete Halo business-to-consumer suite of services to market turnkey solutions to lenders and debt servicers. In today’s economy, lenders are experiencing an overflow of distressed assets.Many debt servicers are currently overwhelmed with imposed programs that require more resources such as people, money and time to be effective. Halo’s technology systems are bundled with transparency, accountability, efficiency, speed, and flexibility. This unique strategy directs borrowers into an intelligent, results-driven process that establishes affordable, long-term mortgages while also achieving an improved return for lenders, debt servicersand investors, when compared to foreclosure. -5- Table of Contents UHalo Group Mortgage, LLCUHalo Group Mortgage (HGM) is a full-service mortgage brokerage institution in the retail lending environment.Currently licensed in several southwestern states, HGM specializes in partnering banks with both current and potential home owners to obtain mortgages.During 2010, HGM began operations in a joint venture agreement for the purpose of providing mortgage banking services to consumers in states that HGM was not currently licensed in. UHalo Debt Solutions, Inc.UHalo Debt Solutions (HDS) provides debt settlement services, negotiating and settling various types of unsecured debt on behalf of its clients.The Company’s primary goal is to help clients achieve an unsecured debt-free lifestyle.The Company’s programs provide affordable payment plans, based upon each client’s personal financial situation.HDS provides these services to its clients consistent with industry standards for debt negotiation and educational support. UHalo Credit Solutions, LLCUHalo Credit Solutions (HCS) uses proprietary credit repair management software to dispute inaccuracies and errors in consumer credit reports on behalf of its clients over a six-month time frame.Each client exits the program with a guaranteed accurate credit report, as verified by credit reporting agencies. UHalo Group Realty, LLCUHalo Group Realty (HGR), a real estate agency, provides real estate services to home buyers and sellers, including marketing and listing services and home value appraisals.Halo realizes that most of its clients have real estate needs and, because of the existing business relationship with other Halo subsidiaries, these clients are often willing to utilize the services of Halo Group Realty. UHalo Loan Modification Services, LLCUHalo Loan Modification Services has developed a process that puts its clients/borrowers into a systematic and streamlined work-out process to establish affordable, long-term mortgages. UHalo Select Insurance Services, LLCUHalo Select Insurance Services (HSIS) is a member in Halo Choice Insurance Services, LLC (HCIS), and owns a 49% interest.Halo Select Insurance Services serves as a health and life insurance brokerage marketing multiple carriers’ products primarily in limited benefit health, major medical, short term medical, and life insurance.HSIS is currently licensed in multiple states.Halo Choice Insurance Services represents the lines of hundreds of insurance companies, including State Auto, Safeco, Travelers, CNA, Progressive, and Hartford.Halo Choice Insurance Services’ relationships with these insurers give Halo Choice Insurance Services the opportunity to offer competitively-priced auto, home, life, health, small business and other insurance products to its clients. UHalo Benefits, Inc.U Formerly named Halo Group Consulting, Inc., Halo Benefits (HBI) offers financial services to individuals through associations, insurance companies, and employee benefit services groups. HaloCare, a product of Halo Benefits, provides a comprehensive solution to address most common financial challenges including debt settlement, credit repair, foreclosure avoidance, bankruptcy counseling, and financial education. Through the power of the HaloCare initiative, Halo Benefits provides unparalleled financial assistance for the American consumer. UHalo Financial Services, LLCUHalo Financial Services (HFS) is primarily focused in the consumer debt education, analysis and debt workout program.HFS utilizes cutting edge technology and algorithms to produce the best scenario determined for each individual. The technology is derived from thousands of case studies which were evaluated and logged with consideration based on multiple factors. Factors include state, region, income level, debt load, type of debt, and many others.This entity is focused on providing the Company additional opportunities in the market as its business model takes into consideration the ever increasing regulatory issues surrounding this consumer market. Competition The asset investment, asset management and financial services industries are highly competitive, and there is considerable competition from major institutions in Halo’s lines of business, including national financial institutions, real estate agencies and insurance companies, as well as specialty consumer financial services companies offering one or more of the products and services offered by Halo.The development and commercialization of new products and services to address consumers’ financial needs is highly competitive, and there will be considerable competition from major companies seeking to expand their own product and service offerings. Many of Halo’s competitors have substantially more resources than Halo, including both financial and technical resources.Additionally, competition is intense in obtaining highly qualified employees. -6- Table of Contents Intellectual Property The Company maintains copyrights on all of its printed marketing materials, web pages and proprietary software.Halo’s goal is to preserve the Company’s trade secrets, without infringing on the proprietary rights of other parties. To help protect its proprietary know-how, which is not patentable, Halo currently relies and will in the future rely on trade secret protection and confidentiality agreements to protect its interest.To this end, Halo requires all of its employees, consultants, advisors and other contractors to enter into confidentiality agreements that prohibit the disclosure of confidential information and, where applicable, require disclosure and assignment to Halo of the ideas, developments, discoveries and inventions important to its business. Employees As of December 31, 2010, the Company had approximately 67 full-time employees.None of the Company’s employees is covered by a collective bargaining agreement.As of December 31, 2010, the Company also had 26 independent residential real estate agents working primarily in the north Texas region.Halo believes that it maintains good relationships with its employees and its independent agents. Legal Proceedings The Company is not currently involved in any material legal proceedings. Government Regulation The services provided by the Company, through its subsidiaries, are extensively regulated by federal and state authorities in the United States.Halo believes it is in compliance with federal and state qualification and registration requirements in order that it may continue to provide services to its clients consistent with applicable laws and regulations. Item 1A.RISK FACTORS. Our limited operating history may not serve as an adequate basis to judge our future prospects and results of operations.The Company has a relatively limited operating history.Our limited operating history and the unpredictability of the consumer financial services industry make it difficult for investors to evaluate our business.An investor in our securities must consider the risks, uncertainties and difficulties frequently encountered by companies in rapidly evolving markets. We will need additional financing to implement our business plan.The Company will need additional financing to fully implement its business plan in a manner that not only continues to expand an already established direct-to-consumer approach, but also allows the Company to establish a stronger brand name in all the area in which it operates, including mortgage servicing and distressed asset sectors.In particular, the Company will need substantial financing to: · further develop its product and service lines and expand them into new markets; · expand its facilities, human resources, and infrastructure; · increase its marketing efforts and lead generation; and · expand its business into purchasing and servicing distressed asset portfolios. There are no assurances that additional financing will be available on favorable terms, or at all.If additional financing is not available, the Company will need to reduce, defer or cancel development programs, planned initiatives and overhead expenditures.The failure to adequately fund its capital requirements could have a material adverse effect on the Company’s business, financial condition and results of operations.Moreover, the sale of additional equity securities to raise financing will result in additional dilution to the Company’s stockholders, and incurring additional indebtedness could involve the imposition of covenants that restrict the Company’s operations. -7- Table of Contents Our products and services are subject to changes in applicable laws and regulations.The Company’s business is particularly subject to changing federal and state laws and regulations related to the provision of financial services to consumers.In the current economic climate where consumer protection is paramount, the Company has already seem many regulatory changes particularly in debt settlement, mortgage and credit repair which had a substantial impact on the Company’s operations.The Company’s continued success depends in part on its ability to anticipate and respond to these changes, and the Company may not be able to respond in a timely or commercially appropriate manner.If the Company fails to adjust its products and services in response to changing legal and/or regulatory requirements, the ability to deliver its products and services may be hindered, which in turn could have a material adverse effect on the Company’s business, financial condition and results of operations. We rely on key executive officers, and their knowledge of our business and technical expertise would be difficult to replace.We are highly dependent on our executive officers.If one or more of the Company’s senior executives or other key personnel are unable or unwilling to continue in their present positions, the Company may not be able to replace them easily or at all, and the Company’s business may be disrupted.Such failure could have a material adverse effect on the Company’s business, financial condition and results of operations. We may never pay dividends to our common stockholders.The Company currently intends to retain its future earnings to support operations and to finance expansion and therefore the Company does not anticipate paying any cash dividends in the foreseeable future other than to holders of Halo Group preferred stock. The declaration, payment and amount of any future dividends on common stock will be at the discretion of the Company’s Board of Directors, and will depend upon, among other things, earnings, financial condition, capital requirement, level of indebtedness and other considerations the Board of Directors considers relevant.There is no assurance that future dividends will be paid on common stock or, if dividends are paid, the amount thereof. Our common stock is quoted through the OTCQB, which may have an unfavorable impact on our stock price and liquidity.The Company’s common stock is quoted on the OTCQB, which is a significantly more limited market than the New York Stock Exchange or NASDAQ.The trading volume may be limited by the fact that many major institutional investment funds, including mutual funds, follow a policy of not investing in Bulletin Board stocks and certain major brokerage firms restrict their brokers from recommending Over the Counter stock because they are considered speculative and volatile. The trading volume of the Company’s common stock has been and may continue to be limited and sporadic.As a result, the quoted price for the Company’s common stock on the OTC Bulletin Board may not necessarily be a reliable indicator of its fair market value. Additionally, the securities of small capitalization companies may trade less frequently and in more limited volume than those of more established companies.The market for small capitalization companies is generally volatile, with wide price fluctuations not necessarily related t the operating performance of such companies. Our common stock is subject to price volatility unrelated to our operations.The market price of the Company’s common stock could fluctuate substantially due to a variety of factors, including market perception of the Company’s ability to achieve its planned growth, operating results of it and other companies in the same industry, trading volume of the Company’s common stock, changes in general conditions in the economy and the financial markets or other developments affecting the Company or its competitors. Our common stock is classified as a “penny stock.” Rule 3a51-1 of the Securities Exchange Act of 1934 establishes the definition of a “penny stock,” for purposes relevant to us, as any equity security that has a minimum bid price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to a limited number of exceptions which are not available to us.It is likely that the Company’s common stock will be considered a penny stock for the immediately foreseeable future. -8- Table of Contents For any transactions involving a penny stock, unless exempt, the penny stock rules require that a broker or dealer approve a person’s account for transactions in penny stocks and the broker or dealer receive from the investor a written agreement to the transaction setting forth the identity and quantity of the penny stock to be purchased.In order to approve a person’s account for transactions in penny stocks, the broker or dealer must obtain financial information and investment experience and objectives of the person and make a reasonable determination that the transactions in penny stocks are suitable for that person and that that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also provide disclosures to its customers, prior to executing trades, about the risks of investing in penny stocks in both public offerings and in secondary trading in commissions payable to both the broker-dealer and the registered representative, and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Because of these regulations, broker-dealers may not wish to furnish the necessary paperwork and disclosures and/or may encounter difficulties in their attempt to buy or sell shares of the Company’s common stock, which may in turn affect the ability of Company stockholders to sell their shares. Accordingly, this classification severely and adversely affects any market liquidity for the Company’s common stock, and subjects the shares to certain risks associated with trading in penny stocks.These risks include difficulty for investors in purchasing or disposing of shares, difficulty in obtaining accurate bid and ask quotations, difficulty in establishing the market value of the shares, and a lack of securities analyst coverage. We may continue to encounter substantial competition in our business.The Company believes that existing and new competitors will continue to improve their products and services, as well as introduce new products and services with competitive price and performance characteristics.The Company expects that it must continue to innovate, and to invest in product development and productivity improvements, to compete effectively in the several markets in which the Company participates.Halo’s competitors could develop a more efficient product or service or undertake more aggressive and costly marketing campaigns than those implemented by the Company, which could adversely affect the Company’s marketing strategies and could have a material adverse effect on the Company’s business, financial condition and results of operations. Important factors affecting the Company’s current ability to compete successfully include: · lead generation and marketing costs; · service delivery protocols; · branded name advertising; and · product and service pricing. In periods of reduced demand for the Company’s products and services, the Company can either choose to maintain market share by reducing product service pricing to meet the competition or maintain its product and service pricing, which would likely sacrifice market share.Sales and overall profitability would be reduced in either case.In addition, there can be no assurance that additional competitors will not enter the Company’s existing markets, or that the Company will be able to continue to compete successfully against its competition. We may not successfully manage our growth.Our success will depend upon the expansion of our operations and the effective management of our growth, which will place significant strain on our management and our administrative, operational and financial resources.To manage this growth, we may need to expand our facilities, augment our operational, financial and management systems and hire and train additional qualified personnel.If we are unable to manage our growth effectively, our business would be harmed. Asset Investments have not been identified; Appropriate investments may not be available. Halo intends to focus its real estate investment operations in acquiring “suitable properties” and real estate investments in the domestic United States.Although Halo continually reviews prospective investments, it has not identified specific properties for acquisition.There is no assurance that Halo will acquire any future assets, properties, or investments, or, if it does, what the terms of such acquisitions or investments might include.Halo expects to engage in a number of acquisitions, sales, exchanges, developments, improvements, investments, and dispositions of mainly single-family residential properties.There is no firm information available with respect to the future assets of Halo that an investor can evaluate. -9- Table of Contents Real Estate investments are illiquid and value is dependent on conditions beyond Halo’s control.Real estate investments are relatively illiquid.The ability of Halo to vary its investments in response to the changes in economic and other conditions will be limited.Further, no assurances can be given that the fair market value of any assets acquired by Halo will not decrease in the future.The underlying value of the assets and Halo’s income will be dependent upon Halo’s ability to manage the assets in a manner sufficient to maintain or increase revenues in excess of operating expenses.Revenues may be adversely affected by adverse changes in national or local economic conditions, defaults by lessees or inhabitants of Halo’s properties, changes in interest rates and the availability, costs and terms of financing, costs and terms of development, the impact of present or future environmental legislation and compliance with environmental laws, changes in real estate tax rates and other operating expenses, condemnations and eminent domain, adverse changes in governmental rules and fiscal policies, civil unrest, acts of God, earthquakes, hurricanes and other natural disasters (which may result in uninsured losses), acts of war and terrorism, adverse changes in zoning laws, and other facts which are beyond Halo’s control. Adverse conditions in many U.S. real estate markets.As widely reported, many real estate markets in the United States have declined in value.Although conditions vary widely among markets, in general, areas that experienced rapid increases in real estate prices in recent years are experiencing greater difficulties than areas in which prices rose less rapidly.Also, in areas that are expecting difficulties, the current downturn is typically more sever in, or in some cases largely limited to, the market for residential real estate. Lack of geographical diversification could subject Halo’s real estate investment portfolio to concentration risk.Real estate investment success is dependent upon the general economic conditions in the geographic areas in which a substantial number of investments are located.Halo will be subject to any adverse economic, political or business developments in such areas, including natural hazard risks, which may adversely affect the value of Halo assets. Halo’s properties will be subject to environmental risk.Halo’s operating costs may be affected by the obligation to pay for the cost of complying with existing environmental laws, ordinances and regulations, as well as the cost of complying with future legislation with respect to its assets.In the due diligence process, to the extent Halo deems the same appropriate, efforts will be made to identify potential environmental liabilities prior to acquisition of assets, including identification of hazardous substances or wastes, contaminants, pollutants or sources thereof. The risk of uninsured losses will be borne by Halo.Halo expects to maintain insurance coverage against liability to third parties and property damage as is customary for similar business, insofar as Halo deems the same necessary or appropriate.There can be no assurances that insurance will be available or sufficient to cover all such risks.Insurance against certain risks may be unavailable or commercially infeasible.Uninsured losses will be borne by the Company. Item 1B.UNRESOLVED STAFF COMMENTS. None. Item 2.PROPERTIES. The Company’s corporate offices are located at 700 Central Expressway South, Suite 500, Allen, Texas 75013, where Halo has 34,524 square feet of office space under lease.Pursuant to an office lease dated November 12, 2007, as amended, the Company is required to make monthly lease payments of $32,663, with an increase in May 2010 to $49,789 and in November 2010 to $61,199 per month.The lease expires on August 14, 2014. Item 3.LEGAL PROCEEDINGS. The Company is not aware of any materiallegal proceeding that is pending against the Company or to which any of its property is the subject. -10- Table of Contents Item 4.RESERVED. PART II Item 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES. Market Information The Company’s Common Stock is currently traded in the over-the-counter market and quoted under the symbol HALN.OTCQB. The following are the high and low sales prices for the Company’s Common Stock for the periods reflected below, as reported by Bloomberg LP Investor Services: UFiscal Year Ended December 31, 2010 UHigh ULow First Quarter Second Quarter Third Quarter Fourth Quarter UFiscal Year Ended December 31, 2009 UHigh ULow First Quarter Second Quarter Third Quarter Fourth Quarter The above prices reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not represent actual transactions. Holders The approximate number of stockholders of record of the Company’s Common Stock on December, 31 2010 was 3,119. The Company estimates that, in addition, there are approximately 1,700 stockholders with shares held in “street name.” Dividends We intend to retain future earnings for use in our business and do not anticipate paying cash dividends in the foreseeable future. Recent Sales of Unregistered Securities During the fiscal year ended December 31, 2010, except as included in our Quarterly Reports on Form 10-Q or in our Current Reports on Form8-K, we have not sold any equity securities not registered under the Securities Act. Repurchases of Equity Securities The Company did not repurchase any of its equity securities during the year ended December 31, 2010. -11- Table of Contents Item 6.SELECTED FINANCIAL DATA. Not applicable. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Forward-Looking Statements The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is intended to help you understand our historical results of operations during the periods presented and our financial condition. This MD&A should be read in conjunction with our financial statements and the accompanying notes, and contains forward-looking statements that involve risks and uncertainties. See the section entitled “Forward-Looking Statements” above. Company Overview The Company, through its subsidiaries, operates primarily in the distressed asset acquisition, asset management and financial services industry, providing services related to distressed asset acquisition, distressed asset monetization, real estate asset management, personal debt, credit, mortgage, real estate, loan modification and insurance. We work with our business clients, who are typically distressed debt investors or debt servicers to market turnkey solutions to greater monetization of their portfolios. In today’s economy, lenders are experiencing an overflow of distressed assets.Many debt servicers are currently overwhelmed with imposed programs that require more resources such as people, money and time to be effective. Halo’s technology systems are bundled with transparency, accountability, efficiency, speed, and flexibility. This unique strategy directs borrowers into an intelligent, results-driven process that establishes affordable, long-term mortgages while also achieving an improved return for lenders and investors, when compared to foreclosure We work with our consumer clients that may be in various stages of financial crisis, to assist in reducing their debt, correcting their credit profile, securing a home mortgage, buying, selling, or renting a residence, providing proper insurance for their assets, providing major medical and limited benefit health insurance products, mitigating potential home loss, and educating them in financial matters. Plan of Operations Halo has developed a business model through Halo Asset Management for the monetization of non-performing, residential mortgage notes (“NPNs”) or foreclosed single family homes (“REO”) (collectively, “Assets”).These Assets are purchased in bulk with cash for $2,000 - $10,000 each and in-turn resold for $30,000 - $45,000 each using seller provided financing.HAM will season the notes for 6-24 months collecting cash flow payments from the borrower while providing consumer financial rehabilitation services to each customer, including debt relief, credit restoration and financial education.Haloutilizes several different strategies to place a new borrow in the Asset and following several months of seller financed payment seasoning, disposes of the performing Assets in bulk to various bulk performing asset buyers.Prior to any bulk disposal, Halo will refinance those consumers that have achieved a level of qualification capable of securing the loan.The Company will participate in the profits of the monetization in addition to the service revenues generated for HAM and other Halo subsidiaries. For the NPN’s, Halo will get a deed-in-lieu of foreclosure from the borrower (which ensures Halo ownership of the underlying asset; not just the purchased note) and will subsequently restructure or modify the note for those borrowers who have a desire to stay in the home and have the capacity to afford the home.The borrowers who either lack the desire to stay in the home or who lack the capacity to afford the home shall be removed, often times through incentives, and Halo shall take the home back to an REO. -12- Table of Contents For the REO’s, traditional apartment or home renters become buyers after a qualification and screening process because they are given the opportunity to purchase affordable homes at achievable and manageable down payment and subsequent monthly payments.Halo issues land contracts or mortgage notes for the new home owners.A land contract (sometimes known as “contract for deed”) is a contract between a seller and buyer or real property in which the seller provides financing to buy the property for an agreed-upon purchase price and the buyer repays the loan in installments.Under a land contract, the seller retains the legal title to the property, while permitting the buyer to take possession of it for most purposes other than legal ownership.The sales price is typically paid in periodic installments.When the full purchase price has been paid including any interest, the seller is obligated to convey legal title to the property to the buyer.Halo provides entry level housing with built-in, fully amortized financing that equates to payments that are no more than the buyers are currently paying in rent and often as much as 35% less. Typically, Halo will set the amortization schedule for the loans at 20 years or 33% shorter than the typical bank loan currently available.Therefore, the buyers have an accelerated equity accumulation compared to conventional 30-year amortizing debt. It is during this time that we work directly with the bower to improve their financial stability.This is accomplished by analyzing their budget and financial disposition and creating a plan to address their unsecured debt burden, credit profile, insurance needs, and financial education. When the home loans are “seasoned” they are attractive investment vehicles to be either financed or sold.We will attempt to refinance the rehabilitated borrowers through an FHA loan providing the Client with an exit at 90-95% of par value.The notes of the other borrowers that did not achieve qualifying levels of rehabilitation will be sold at between 60% and 85% of par value. The Company believes that the country is in a long term deleveraging cycle whereby home financing will continue to be difficult to obtain.For this same reason, we believe that we will continue to be able to purchase Assets in bulk from large institutional sellers at deep discounts. In addition to purchasing and monetizing Assets for HAM, we plan to increase concentration on the business-to-business marketing strategy.HPA targets other asset purchasers or servicers (“Client”) and leverages the business model described above as well as an integrated approach for returning performance to distressed asset/debt portfolios by balancing strong focus on restoring stability and predictability to loan portfolios and increasing cash flow with unique and convenient solutions for our Clients and their customers.HPA services include portfolio strategy consulting, default management, asset/liability management, asset preservation management, debt servicing, debt restructuring, campaign management advisement, portfolio acquisition and disposal support.We will utilize the HAM business model described above to assist in the monetization of NPNs and REO.The Company will participate in the proceeds of any Client monetization in addition to service revenues generated for HAM and other Halo subsidiaries.Currently, the Company is under contract to work on over 10,000 Assets and projects an additional 8,000 Assets to be under contract during the next 6 months.We believe that there is exponential value in the ability to rehabilitate consumers’ financial wherewithal to bankable levels and provide an additional exit strategy for Clients at improved returns of over 20% of their independent achievable IRR. HPA’s focus is to work with asset managers, investors and servicers to provide a unique, tailored workout program that will improve the performance of the assets or notes through a myriad of creative analytic and retention strategies.HPA utilizes Halo’s in-house technology to provide a proprietary, customized analysis of a Client’s position.HPA then custom tailor’s a solution for the Client which provides the Client analytics on which assets or notes to monetize first and what options are best utilized to monetize each individual asset or note.HPA is then able to follow up with Halo’s suite of consumer financial products including loan modification, short sale services, refinancing, credit repair, and unsecured debt resolution to assist the Client in carrying out the custom solution that HPA provided. The current economic environment finds lenders and servicers drowning in an overflow of distressed assets and Halo recognizes the cause behind a typical troubled asset is often not one, but several contributing factors. HPA’s workout program allows for management of a diverse portfolio of loans.HPA’s technology systems are bundled with transparency, accountability, efficiency, speed, and flexibility.This unique strategy delivers Clients an intelligent, results-driven process that achieves an improved return for lenders, investors and servicers.Halo’s operational support services allow endless opportunities for strategic relationships with major distressed asset managers and servicers. -13- Table of Contents Our management team is well-positioned to execute its opportunity intensive business plan.At its core, the plan seeks to execute on delivering asset management, valued analytics, consumer financial rehabilitation and asset monetization through mortgage lending in HAM or to mid-size institutional investors while limiting the cost associated with acquiring consumers for other Halo subsidiaries through traditional retail channels. Significant effort and investment capital has been incurred by the Company over the past seven years in order to put together a qualified and capable staff, and proprietary software platforms as well as develop the systems, procedures and infrastructure to execute the business plan on a large-scale.Given the short time frame this current market opportunity has existed, we have a significant competitive advantage over others who may try to execute the same business plan. It is our intent to continue expanding the direct-to-consumer business via the service verticals noted above, both organically, as well as potentially through acquisition.We also plan to increase our concentration on the business-to-business marketing strategy, specifically in the mortgage servicing industry.We have supplemented our operating cash-flow with debt and equity financing to support our growth in marketing and business development. We intend to pursue additional funding through debt, subordinated debt, and equity financing to continue expansion and growth efforts. Results of Operations for the year ended December 31, 2010 Compared to the year ended December 31, 2009 Revenues For the year ended December 31, 2010, Revenue was up $654,000 to $866,000 from $212,000 for the year ended December 31, 2009 in the Company’s HPA, HGR and HSIS subsidiaries combined.Notwithstanding, overall Revenue was down $2,252,752 or 25% to $6,861,204 for the year ended December 31, 2010 from $9,113,956 for the year ended December 31, 2009.The difference and overall reduction in revenue is primarily in HDS due to several factors including management’s decision to implement a smaller marketing and customer lead budget, a reduced sales team and the overall affect of the amended TSR on the debt settlement industry.We continue to earmark marketing dollars in several of the smaller subsidiaries in an effort to increase those subsidiaries top line revenues as part of the Company’s long term growth plans.Those subsidiaries include HGR, HSIS, HGM, and HPA.These entities have seen revenue growth in 2010 to help offset the decrease of HDS.Halo continues to innovate and deploy its overall market strategy and reinvent its ability to provide increasingly effective and efficient services to business and consumer customers alike. Looking forward to the fiscal year ending December 31, 2011, our focus continues to remain on additional top line revenue growth of its subsidiaries named above while continuing to provide debt settlement services to the existing customers of HDS.Effective October 27, 2010, there were no new sales in HDS (current servicing of existing customers is still active, including collecting of fees already earned and owed on all existing customers), rather all new sales of debt settlement services by Halo were performed by HFS and services will be performed specifically in adherence with regulatory guidelines established under the recent amendments to the TSR applicable to debt settlement fees.Management believes the most effective way to leverage our HFS sales and negotiation back office is through both organic referrals from our other subsidiaries and wholesale accounts gained from our Client’s in HPA and our customers who seek our Assets in HAM. As noted above, Halo’s HPA subsidiary saw revenue grow from $0 in 2009 to just over $200,000 in 2010 and has seen that growth rate increase exponentially in the first two months of 2011 and expects that growth to continue throughout 2011. As the Company also looks forward to fiscal year 2011, as noted above, Halo has developed a business model in its HAM subsidiary in the monetization of Assets.In 2011, the Company expects operations and cash flows to this Halo vertical to be material to the Company. -14- Table of Contents Operating Expenses Sales and marketing expenses include advertising, marketing and customer lead purchases, and direct sales costs incurred including appraisals, credit reports, and contract service commissions.The majority of contract service commissions include those commissions paid to our independent real estate agents in HGR. Sales and marketing expenses increased $13,497 or 1% to $1,398,886 for the year ended December 31, 2010 from $1,385,389 for the year ended December 31, 2009.This increase is primarily attributable to two factors; (a) the increased contract service commissions associated with HGR, in which we pays our independent agents commissions on the closing of residential real estate brokerage services and (b) the increase in overall volume of lead generation purchases the first six months of 2010 compared to the first six months of 2009.The overall volume of lead generation purchases has declined for the six months ended December 31, 2010, primarily attributable to the overall reduction in lead purchase expense in HDS, consistent with the above noted decrease in HDS revenues. General and administrative expenses increased $584,820 or 18% to $3,850,498 for the year ended December 31, 2010 from $3,265,678 for the year ended December 31, 2009.This increase is a result of several items including a growth in allowance for doubtful accounts which is charged to bad debt expense, included within general and administrative expenses.See significant accounting policies contained in Note 2 to the consolidated financial statements.The increase is also attributable to the following; (a) additional costs associated with rent expense contractually entered into during October 2009, (b) variable general and administrative costs incurred to grow revenues, (c) several new subsidiaries began operations during 2009, including Halo Loan Modification Services, LLC, Halo Portfolio Advisors, LLC, and Halo Choice Insurance Services, LLC, and in 2010 Halo Select Insurance Services, LLC, and as such, there have been increased general and administrative expenses and costs involved to get these companies fully operational, (d) additionally, as a result of now being a public company, we have incurred increased costs related to professional fees (accounting, legal, and stock transfer agent) that were not incurred for the full year ended December 31, 2009. Salary, wages and benefits decreased $1,259,143 or 20% to $5,066,843 for the year ended December 31, 2010 from $6,325,986 for the year ended December 31, 2009.Approximately $810,929 or 64% of this decrease is stock option compensation expense for any options that had vested during the year ended December 31, 2010 compared to the year ended December 31, 2009.Stock option compensation expense was $588,894 for the year ended December 31, 2010 compared to $1,399,823 for the year ended December 31, 2009.As noted in the significant accounting policies contained in Note 2 to the consolidated financial statements, the fair value of stock options at the date of grant is determined via the Black Scholes model and, since the options were exercisable upon the occurrence of the Merger occurring on September 30, 2009, the fair value of such options is recognized in earnings over the vesting period of the options beginning when the Merger occurred.Stock compensation expense is a non-cash expense item.The remaining decrease in 2010 from 2009 is attributable to reduction in head count and variable costs associated with head count which primarily resulted in reduction in force efforts at both the parent company and within HDS, consistent with senior leadership’s decision to implement decreased marketing, salaries, and variable overhead and operational costs to HDS as we increased our efforts to grow revenue in various other Halo ventures discussed above.As salaries, wages and benefits is the most significant cost to the Company, management actively monitors this cost to ensure it is in line with our business plan. Interest expense increased $106,389 or 117% to $197,556 for the year ended December 31, 2010 from $91,167 for the year ended December 31, 2009.The increase is primarily attributable to the increase in subordinated debt balance during 2010 as discussed in Note 11 to the consolidated financial statements.Also requiring discussion is that the Company paid off several material portions of its notes payable during December 2010, however, the interest expense was still incurred for a majority of the year and as such did not materially impact interest expense. The Company experienced losses of $1,703,405 to a net loss of $3,599,363 for the year ended December 31, 2010 from a net loss of $1,895,958 for the year ended December 31, 2009, primarily attributable to the reasons noted above. Significant Accounting Policies Certain critical accounting policies affect the more significant judgments and estimates used in the preparation of the Company’s consolidated financial statements.These policies are contained in Note 2 to the consolidated financial statements and summarized here. -15- Table of Contents URevenue Recognition and Accounts Receivable The Company generally recognizes revenue in the period in which services are provided.With respect to any enrolled debt account, HFS recognizes its revenue once a client makes at least one payment to a creditor pursuant to a settlement agreement, debt management plan, or other valid contractual agreement between the client and the creditor. The revenue recognized on any enrolled account bears the same proportional relationship to the total revenue that would be recognized for renegotiating, settling, reducing, or altering the terms of the debt balance on all of a particular client’s enrolled accounts as the individual debt amount bears to the entire debt amount.Settlements can be in the form of a lump sum creditor settlement payment or via contractual payment plans.HDS recognizes its revenue over the average service period. The average service period is defined as the average length of time it takes to receive a settlement offer from each creditor which satisfies HDS’ contractual obligation to the client per the client’s service agreement with HDS, calculated on the entire HDS client base, currently ten months.The service being provided for each client is evaluated at an individual creditor level, thus the revenue recognition period estimate is calculated at an individual creditor level.The estimate is derived by comparing (i) the weighted average length of time from when the creditor was enrolled with HDS, to (ii) the time HDS received a contractually obligated settlement offer, per creditor, on all accounts since the inception of HDS, to (iii) the weighted average length of time all other creditors that are currently enrolled at the time of the estimate that have not received a contractually obligated settlement offer. This dual approach ensures a holistic representation of the service period. There are several factors that can affect the average service period, including economic conditions, number of clients enrolled, operational efficiencies, the time of year, and creditor dispositions.Therefore, the average service period is analyzed on a quarterly basis ensuring an accurate revenue recognition period estimate.In the event that the average service period estimate changes, HDS will prospectively reamortize the remaining revenue to be recognized on current clients and recognize all future revenue pursuant to the new estimate.Provisions for discounts, refunds and bad debt are provided over the period the related revenue is recognized. Cash receipts from customers in advance of revenue recognized are recorded as deferred revenue. Revenue recognition periods for HFS and HDS customer contracts are shorter than the related payment terms.Accordingly, HFS and HDS accounts receivable are the amount recognized as revenue less payments received on account.The Company maintains allowances for doubtful accounts for estimated losses resulting from the inability of its customers to make required payments. Management considers the following factors when determining the collectability of specific customer accounts: past transaction history with the customer, current economic and industry trends, and changes in customer payment terms.The Company provides for estimated uncollectible amounts through an increase to the allowance for doubtful accounts and a charge to earnings based on historical trends and individual account analysis.Balances that remain outstanding after the Company has used reasonable collection efforts are written off through a charge to the allowance for doubtful accounts. Use of Estimates and Assumptions The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reported period.Actual results could differ from those estimates.Significant estimates include the company’s revenue recognition method, valuation of equity based compensation, and derivative liabilities. U Principles of Consolidation The consolidated financial statements of the Company for the year ended December 31, 2010 include the combined financial results of HCI, HGI, HCS, HDS, HGM, HGR, HBI, HLMS, HSIS, HCIS (defined below), HFS, HPA, HAM, and EHF.All significant intercompany transactions and balances have been eliminated in consolidation. The consolidated financial statements of the Company for the year ended December 31, 2009 include the combined financial results of HCI, HGI, HCS, HDS, HGM, HGR, HBI, HLMS, HSIS, HCIS, HFS, and HPA.All significant intercompany transactions and balances have been eliminated in consolidation. -16- Table of Contents Equity-Based Compensation The Company accounts for equity instruments issued to employees in accordance with ASC 718 “Compensation-Stock Compensation” (formerly SFAS No. 123 (revised 2004), Share-Based Payment (“SFAS 123R”)).Under ASC 718, the fair value of stock options at the date of grant is recognized in earnings over the vesting period of the options beginning when the specified events become probable of occurrence.There has been no new stock compensation awarded since September 30, 2009.All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable.The measurement date of the fair value of the equity instrument issued is the earlier of (i) the date on which the counterparty’s performance is complete, or (ii) the date on which it is probable that performance will occur. Liquidity and Capital Resources As of December31, 2010, we had cash and cash equivalents of $174,598.The increase in cash and cash equivalents from December 31, 2009 was due to cash provided by financing activities of $2,283,224, offset by cash used in operating activities of $1,727,320 and cash used in investing activities of $467,396. Net cash used in operating activities was $1,727,320 for the year ended December 31, 2010, compared to $1,454,945 net cash used in operating activities for the year ended December 31, 2009. The net cash used in operating activities for the year ended December 31, 2010 was due to a net loss of $3,599,363, adjusted primarily by the following: an increase in depreciation and amortization of $131,190, an increase in bad debt expense of $1,831,014, an increase in amortization of share-based compensation expense of $588,894, a decrease in prepaid expenses and other current assets of $180,974 primarily for amortization of prepaid consulting agreements and prepaid rent which was credited as a rent payment per the rental agreement, an increase in accounts payable of $79,060, an increase in accrued liabilities of $165,201, an increase in deferred rent of $106,296, and an increase in derivative liability of $98,560, offset by an increase in accounts receivable of $1,402,301.The remaining immaterial variance is related to changes in operating assets and liabilities, a change in the noncontrolling interest balance, and earnings from investment in an unconsolidated entity (net of cash return on the investment). Net accounts receivable decreased by $428,713 or 19.5%.The decrease was a result of the increase of $1,831,014 in write-offs with the allowance for doubtful accounts (contra asset) less the increase in gross accounts receivable of $1,402,301.Allowance for loan loss and bad debt expense is discussed in significant accounting policies above.Heading into 2011, the Company will continue its debt settlement operations over the contractual service period entered into with its customers.The majority of these contracts in force as of December 31, 2010 extend through December 31, 2012.Management anticipates the winding down of existing HDS/HFS customers and associated accounts receivable balance via contractual payments of customers less cancellations and chargeoffs.Management anticipates of the $1,765,355 net accounts receivable balance as of December 31, 2010, seventy-five percent will be primarily collected over the next 12 months and the remaining twenty-five percent over the next 13-24 months, less cancellations and chargeoffs. The accounts payable increase was primarily the result of the Company’s increase in general and administrative costs during the first six months of 2010 resulting in an increase in monthly vendor commitments and payables.During 2010, the Company performed multiple entity wide re-assessments of all general and overhead costs, including payroll costs of all sales and non sales personnel, as part of its standard efforts to pro-actively manage its cash outflows. The Company also pro-actively manages the timing and aging of vendor payables throughout the year.The increase in accrued liabilities of $165,201 is primarily related to a $173,152 increase in deferred compensation to multiple senior management personnel as discussed in Note 7 to the consolidated financial statements, a $71,165 increase in accrued interest and $27,881 increase in other accruals, offset by $106,997 decrease in salaries and wages payable related to a decrease in employees in 2010 compared to 2009 as well as the timing of when the payroll pay date wasfor the year ended December 31, 2010 vs. December 31, 2009.Deferred rent increased from $187,039 at December 31, 2009 to $293,335 at December 31, 2010, and this increase was related to the executed lease commitment of additional office space in our headquarters for which we negotiated deferred rental payments.The deferred rent balance began to decrease in November 2010 as our monthly cash payment began exceeding the straight line monthly expense booked in general and administrative expenses.The increase in the derivative liability is related to warrants issued in connection with our Subordinated Offering discussed in Note 11 to the consolidated financial statements. -17- Table of Contents Net cash used in investing activities was $467,396 for the year ended December 31, 2010, compared to net cash used in investing activities of $235,421for the year ended December 31, 2009. In December of 2010, the Company purchased $300,000 in single family residential real estate as part of the Company’s business plan to acquire undervalued or financially distressed single-family real estate properties across the United States of America.The remaining cash used in investing activities consisted primarily of purchasing property and equipment of $42,896 and an investment by Halo Group Mortgage, LLC, in a joint venture of $24,500 related to our business plan of increasing revenues in our mortgage brokerage subsidiary.Halo contributed $24,500, equal to a 49% opening equity balance, in the joint venture.Under a qualitative and quantitative analysis performed in accordance with ASC 810 “Consolidation,” we do not meet the requirements of a variable interest entity for which we are the primary beneficiary.As such, the equity method investment is included on the balance sheet in Investments in Unconsolidated Entities.The remaining $100,000 decrease is related to a reclassification of restricted cash to deposits as the company renegotiated its agreement with a merchant bank such that the merchant bank will hold $100,000 in deposit to cover potential losses by the bank from customer cancellations.See further discussion in Note 2 to the consolidated financial statements. Net cash provided by financing activities was $2,283,224 for the year ended December 31, 2010, compared to net cash provided by financing activities of $1,596,107 for the year ended December 31, 2009. Our financing activities for the year ended December 31, 2010 consisted primarily of the proceeds received from issuance of Series X Convertible preferred stock of $702,000, proceeds of $1,081,355 received from notes payable to related parties, proceeds from subordinated debt of $420,000, and proceeds of $1,200,000 received from investment into a fund formed by the company to purchase, acquire, own, hold, develop, maintain, manage, operate, sell, exchange, transfer or otherwise dispose of distressed or undervalued real estate assets, offset by $1,087,424 in payment of principal on notes payable, related party notes payable, subordinated debt, and net payments on the line of credit.The Company did receive proceeds of $3,635 from the exercise of stock options during the year ended December 31, 2010.The remaining decrease is related to debt discount for subordinated debt as discussed in Note 11 of the consolidated financial statements. As shown below, at December31, 2010, our contractual cash obligations totaled approximately $5,015,099, all of which consisted of operating lease obligations and debt principal repayment. Payments due by Period Contractual Obligations Less than 1 Year 1-3 years 4-5 years More than 5 years Total Debt Obligations $ $ $
